Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claims 1 and 13, the limitation “wherein each data point of the LTC data comprises a sum over all pixels of an incoming frame of the plurality of incoming frames subtracted from previously received ones of the plurality of incoming frames” is amended to read –wherein generating each data point of the LTC data comprises subtracting an incoming frame of the plurality of frames from previously received ones of the plurality of incoming frames and summing a result of the subtraction over all pixels of the incoming frame of the plurality of incoming frames— 
Examiner notes the previously set forth 112(b) rejections are withdrawn in view of the amendments to the claims. Additionally the purpose of the examiner’s amendment is to enhance clarity as to the nature of the LTC data which is consistent with page 4 lines 15-18 of applicant’s originally filed specification. 
Authorization for this examiner’s amendment was given in an interview with Zachary Kinnaird on 09/07/2022 (see attached email correspondence).

The following is an examiner’s statement of reasons for allowance: Claims 1-2, 4-8, 10-12, and 14-16 distinguish over the prior art. Examiner notes that while Kim (20140235998) , Hwang (20140316247), and Oh (20160174945) as previously relied upon teach a majority of the elements of claim 1, such combination fails to explicitly teach the combination of elements to include generating long term correlation (LTC) data as required in amended claims 1 and 13. While Sumanaweera (20050215904) is previously relied upon to teach LTC data, each data point of the LTC data is not generated by subtracting an incoming frame from previously acquired frames and summing a result of the subtraction are required by amended claims 1 and 13. Finally, examiner notes that while prior art exists Nakamura (20170065257) which teaches a sum of absolute differences is used to generate a correlation waveform (i.e. LTC data) over a time period greater than one motion cycle (see at least fig. 3 and disclosure in [0073]-[0074] and calculating a heart beat period (thus a frequency and phase) by identifying at least two local minima of a LTC curve ([0080]), a person having ordinary skill in the art would not have recognized combining these teachings with the combination of elements of Kim, Hwang, and Oh, such that the frequency and phase are included in the plurality of parameters of the displacement function of Hwang. For at least these reasons, the combination of elements would not have been obvious to a person having ordinary skill in the art and thus are not taught by the prior art collectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204. The examiner can normally be reached Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE LYN KLEIN/Examiner, Art Unit 3793              

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793